UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-00862 The Growth Fund of America, Inc. (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: August 31 Date of reporting period: February 28, 2009 Patrick F. Quan Capital Research and Management Company P.O.
